Interim. Debision #1438

MIT= Or

COLLETT!

In Visa Petition Proceedings

• A-13417458

Decided by Assistant Commissioner March, 5,.1965
A tailor who has had at least 5 years' Journeyman experience in all of the hand
and/or machine sewing operations necessary to make an entire garment,
such as a snit or overcoat, is accorded first preference quota classification
under section 203(a) (1). Immigration and Nationality Act, as amended,
regardless of his age at the time he acquired such experience.

[Matter of R-

9 L & N. Dec. 299, overruled.]

On December 11, 1964 the Regional Commissioner, Southeast
Region, Richmond, Virginia, affirmed. the decision of the District
Director, Philadelphia, Pennsylvania, who had. denied the visa petition to accord the beneficiary first preference classification under
section 203(a) (1) (A) of the Immigration and Nationality Act.
Thereafter, the Regional Commissioner reopened the petition on his
own motion and, on February 11, 1965, entered an order withdrawing his decision 'of December 11, 1964 and approving the petition.
Since the Regional Commissioner's order of February 11, 1965 was
contrary to the decision of July 10, 1961 by the Assistant Commissioner, Central Office, in the Hatter of
9 L & N. Dec. 299, the
Regional Commissioner certified. his order of Febivary 11, 1965 toy
this office.
The beneficiary is a native and citizen of Italy born. November 8, .
1937. From 1952 to 1956 he served his apprenticeship as a tailor
in Italy. Except during the period July 12, 1959 to December 5,
1960 when he was performing military duty iri the Armed Forces
of Italy, the beneficiary was continuously 'employed in his native
country as a, journeyman tailor from 1956 r nil August 1963 when
he came to the United States. At the time of the adjudication of
the petition by the District Director, the beneficiary had over five
years' journeyman experience, but only about 48 months of which
was acquired after his 21st birthday.
71.

Interim Decision #1438
The District Director had denied the petition on the ground that
the beneficiary did not have five years' journeyman experience as
a tailor, acquired after the age of 21 years, as required by the Matter
of AS—, supra. The Matt& of 8— recited that, after consultation
with representatives of labor and industry the Service had concluded
that an aggregate of five years' actual working experience as a journeyman tailor in the performance of all hand and/or machine sewing operations to make an entire garment, such as a suit or overcoat,
was necessary for an individual to be recognized as a skilled tailor.
Based upon Service experience prior to July 10, 1961 indicating that
many young tailors were deserting the tailoring field after having

gained admission to the United States as first preference quota immigrants, it was further decided in the Matter of B— that the five
years' joUrneyman experience must have been acquired after the beneficiary's 21st birthday in order to qualify for first preference

classification.
Upon further consideration, it has now been concluded that a
tailor who has had at least five years' journeyman experience in all
of the hand and/or machine sewing operations necessary to make
an entire garment, such as a suit or overcoat is qualified as a. skilled
tailor; regardless of his age at the time he acquired such experience.
Therefore, the decision in the Matter of 8—, 9 Z. & N. Dec. 299, is
hereby overruled.
The record establishes that the beneficiary has had the requisite
journeyman experience to qualify as a skilled tailor. The petitioner
has established an urgent need for the beneficiary's services in that
capacity.
The Regional Commissioner's decision of February 11, 1965 approving the petition is affirmed.

ORDER: It is ordered that the petition be approved.

72

